DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meinders, J. et al. (“Simultaneous assessment of diameter and pressure waveforms in the carotid artery,” Ultrasound in Medicine and Biology. 30(2), 2004. P. 147-154) hereinafter Meinders.
Regarding claim 1, Meinders teaches:
A non-invasive blood pressure (NIBP) device (abstract), comprising: 
an energy module having one or more transducers configured to emit energy towards at least one of a blood vessel of a patient or blood flowing through the blood vessel of a patient (page 148, Material and Methods, “using a 7.5-MHz linear-array transducer and fast B-mode, the wall movement of an arterial segment of 15.86 mm was assessed” including paragraphs 1-2; see also pages 149-150 for further details 
receive at least a portion of the energy reflected from the at least one of the blood vessel of the patient or blood flowing through the blood vessel of the patient (page 148, Material and Methods, “using a 7.5-MHz linear-array transducer and fast B-mode, the wall movement of an arterial segment of 15.86 mm was assessed” and “using a specially developed data-acquisition system, the received RF data of each line was digitized with 12-bit resolution and stored on the hard disk of a PC” including paragraphs 1-2; see also pages 149-150 for further details to how the received signals correspond to a blood vessel of a patient), and 
generate a reflected energy signal based on the received energy (page 148, Material and Methods, “using a 7.5-MHz linear-array transducer and fast B-mode, the wall movement of an arterial segment of 15.86 mm was assessed” and “using a specially developed data-acquisition system, the received RF data of each line was digitized with 12-bit resolution and stored on the hard disk of a PC” including paragraphs 1-2 with a diameter waveform d(t) calculated from the received ultrasound energy signals; see also pages 149-150 for further details to how the received signals correspond to a blood vessel of a patient); 
a signal processing module (page 148, Material and Methods, paragraphs 1-2 detail the digital and computer based processing of the reflected ultrasound signal data) configured to: 
calculate at least one of a pulse wave velocity (PWV) or a blood velocity from the reflected energy signal (page 149, col 2, “pulse wave velocity, PWV(p)” see equation Materials and Methods, paragraphs 1-2; page 151, col 2; figure 6, PWV (pulse wave velocity)); and 
determine a blood pressure of the patient based (page 148, Materials and Methods, “Data acquisition” and “Pressure waveform and arterial wall properties”, the blood pressure waveform of equation (2) is calculated based on the measurements from the echo waveform; page 149 through 151 include details for calculating the blood pressure waveform such as equation (3) as well as details regarding the figures of blood pressure; figure 1 includes the pressure waveform estimated from arterial cross-section change), at least in part, on the at least one of:
 a PWV or the blood velocity, or one or more blood vessel geometries (page 148, Materials and Methods, “Data acquisition” and “Pressure waveform and arterial wall properties”, the blood pressure waveform of equation (2) is calculated based on the measurements of the arterial cross-section which is the change in blood vessel geometry as the ultrasound pulses measure the diameter waveform d(t); Equation (3) further utilizes the arterial cross section measurements which is considered to be a blood vessel geometry; page 149 through 151 include details for calculating the blood pressure waveform such as equation (3) as well as details regarding the figures of blood pressure; figure 1 includes the pressure waveform estimated from arterial cross-section change).
Regarding claim 14, Meinders teaches:
A method of calculating a blood pressure in a non-invasive manner (abstract), the method including: 
Material and Methods, “using a 7.5-MHz linear-array transducer and fast B-mode, the wall movement of an arterial segment of 15.86 mm was assessed” including paragraphs 1-2; see also pages 149-150 for further details regarding the emission to specifically a blood vessel of flowing blood); 
receiving energy, by the one or more transducers, reflected from the at least one of the blood vessel or the blood flowing through the vessel (page 148, Material and Methods, “using a 7.5-MHz linear-array transducer and fast B-mode, the wall movement of an arterial segment of 15.86 mm was assessed” and “using a specially developed data-acquisition system, the received RF data of each line was digitized with 12-bit resolution and stored on the hard disk of a PC” including paragraphs 1-2; see also pages 149-150 for further details to how the received signals correspond to a blood vessel of a patient); 
generating a reflected energy signal based on the received energy (page 148, Material and Methods, “using a 7.5-MHz linear-array transducer and fast B-mode, the wall movement of an arterial segment of 15.86 mm was assessed” and “using a specially developed data-acquisition system, the received RF data of each line was digitized with 12-bit resolution and stored on the hard disk of a PC” including paragraphs 1-2 with a diameter waveform d(t) calculated from the received ultrasound energy signals; see also pages 149-150 for further details to how the received signals correspond to a blood vessel of a patient); 
Material and Methods, “Pressure waveform and arterial wall properties”, the arterial cross section waveform a(t) is calculated based on the d(t) diameter waveform from the reflected ultrasound energy signal as detailed in Materials and Methods, “Data Acquisition”. The arterial cross section waveform is considered to be a vessel geometry and pages 149-150 further describe the use of the vessel geometries in pressure calculations; see figure 1 which includes the arterial cross-section change waveform of the thin line; see also page 150, Results, paragraph 1; and page 152, Discussion, paragraphs 1-3 for further details regarding the arterial cross-sections use in pressure calculation); and 
calculating the blood pressure based on the calculated at least one of the PWV or the blood velocity or the one or more vessel geometries (page 148, Materials and Methods, “Data acquisition” and “Pressure waveform and arterial wall properties”, the blood pressure waveform of equation (2) is calculated based on the measurements of the arterial cross-section which is the change in blood vessel geometry as the ultrasound pulses measure the diameter waveform d(t); Equation (3) further utilizes the arterial cross section measurements which is considered to be a blood vessel geometry; page 149 through 151 include details for calculating the blood pressure waveform such as equation (3) as well as details regarding the figures of blood pressure; figure 1 includes the pressure waveform estimated from arterial cross-section change).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Meinders as applied to claims 1 or 14 above, and further in view of Messas, M., et al. (“Arterial wall elasticity: state of the art and future prospects,” Diagnostic and Interventional Imaging, 2013. P. 561-569) hereinafter Messas. 
Regarding claim 2, primary reference Meinders teaches all of the limitations of claim 1. Primary reference Meinders further fails to teach:
wherein the signal processing module configured to calculate the PWV includes configuring the one or more transducers to emit ultrasound energy to perform a shear wave imaging technique
However, the analogous art of Messas of a shear wave based arterial properties measurement system (abstract) teaches: 
wherein the signal processing module configured to calculate the PWV includes configuring the one or more transducers to emit ultrasound energy to perform a shear wave imaging technique (page 565-567, Evaluation of local arterial stiffness using shear waves, “The information obtained using ultrafast imaging combined with the acoustic radiation force or ‘‘push mode’’ provides the viscoelastic properties of the arterial wall, taking into account the non-linearity (stiffness that varies throughout the cardiac cycle 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Meinders to incorporate the use of shear wave imaging for calculation of PWV as taught by Messas because it provides high temporal resolution when directly measuring the viscoelastic properties of the arterial wall which increases precision of pulse wave velocity calculations (page 566, col 2, paragraphs 1-2). 
Regarding claim 15, primary reference Meinders teaches all of the limitations of claim 14. Primary reference Meinders further fails to teach:
wherein ultrasound energy is emitted to perform shear wave imaging, and wherein calculating the PWV includes measuring tissue movement based on the reflected energy signal
However, the analogous art of Messas of a shear wave based arterial properties measurement system (abstract) teaches: 
wherein ultrasound energy is emitted to perform shear wave imaging, and wherein calculating the PWV includes measuring tissue movement based on the Evaluation of local arterial stiffness using shear waves, “The information obtained using ultrafast imaging combined with the acoustic radiation force or ‘‘push mode’’ provides the viscoelastic properties of the arterial wall, taking into account the non-linearity (stiffness that varies throughout the cardiac cycle as the pulse wave progresses) and the anisotropy of arterial stiffness (stiffness that varies according to the relative position in space) (Fig. 6). So, the high temporal resolution of this technology makes it possible to evaluate PWV in systole and in diastole, and to evaluate via the push mode over ten stiffness values during a cardiac cycle.” And “the aim of this pilot study was to determine the local PWV values, and the local values of the shear modulus of the carotid”, see table 1 for pulse wave velocity measurements from the shear wave imaging data; see also figure 8 for pulse wave velocity averages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Meinders to incorporate the use of shear wave imaging for calculation of PWV as taught by Messas because it provides high temporal resolution when directly measuring the viscoelastic properties of the arterial wall which increases precision of pulse wave velocity calculations (page 566, col 2, paragraphs 1-2). 
Claims 3, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Meinders as applied to claims 1 or 14 above, and further in view of Hoeks et al. ("Non-invasive measurement of mechanical properties of arteries in health and disease", Proceedings of the Institution of Mechanical Engineers, Part H: Journal of Engineering in Medicine, 1999. Vol 213 Part H, p. 195-202.) hereinafter Hoeks.

wherein the signal processing module configured to calculate the PWV includes calculating the Young's modulus of the blood vessel
However, the analogous art of Hoeks of an ultrasound based distension waveform and arterial property calculation system (abstract, Introduction) teaches:
wherein the signal processing module configured to calculate the PWV includes calculating the Young's modulus of the blood vessel (page 196, col 2, paragraphs 3-5, “incremental elastic modulus Einc (or Young’s modulus)” see equation (4);).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Meinders to incorporate the calculation of the Young’s modulus as taught by Hoeks because it relates the distensibility coefficient to the ratio of wall thickness and end-diastolic internal artery diameter which characterizes the intrinsic elastic properties of the arterial wall (page 196, col 2, paragraph 4). 
Regarding claim 6, the combined references of Meinders and Hoeks teach all of the limitations of claim 3. Primary reference Meinders further fails to teach: 
wherein the signal processing module configured to calculate the PWV further includes calculating a wall thickness of the blood vessel and a radius of the blood vessel based on the reflected energy signal and 
applying the calculated Young's modulus, wall thickness and radius of the blood vessel to the Moens-Kortweg equation to calculate the PWV

wherein the signal processing module configured to calculate the PWV further includes calculating a wall thickness of the blood vessel and a radius of the blood vessel based on the reflected energy signal (page 196, col 2, paragraphs 1-5, wall thickness h and diameter d (double the radius) are calculated, the sections of Diameter assessment, Intima-media Assessment and Distension Assessment provide details to how the ultrasound system calculates the quantitative arterial properties from the ultrasound signals) and 
applying the calculated Young's modulus, wall thickness and radius of the blood vessel to the Moens-Kortweg equation to calculate the PWV (page 196, col 2, paragraphs 1-5, equation (5) “Moens-Kortweg equation” includes pulse wave propagation speed (pulse wave velocity), d (diameter of blood vessel or 2r), and wall thickness h).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Meinders and Hoeks to incorporate the use of the Moens-Kortweg equation to calculate the PWV as taught by Hoeks because it is related to the diameter and wall thickness of the artery which can be imaged and measured using ultrasound (page 196, col 1). 
Regarding claim 16, primary reference Meinders teaches all of the limitations of claim 14. Primary reference Meinders further fails to teach:

However, the analogous art of Hoeks of an ultrasound based distension waveform and arterial property calculation system (abstract, Introduction) teaches:
wherein calculating the PWV includes calculating a Young's modulus of the blood vessel (page 196, col 2, paragraphs 3-5, “incremental elastic modulus Einc (or Young’s modulus)” see equation (4)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Meinders to incorporate the calculation of the Young’s modulus as taught by Hoeks because it relates the distensibility coefficient to the ratio of wall thickness and end-diastolic internal artery diameter which characterizes the intrinsic elastic properties of the arterial wall (page 196, col 2, paragraph 4). 
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Meinders, in view of Hoeks as applied to claim 3 above, and further in view of Bernal, M., et al. (“Material property estimation for tubes and arteries using ultrasound radiation force and propagating modes,” Acoustical Society of America. Vol 129(3), 2011. P. 1344-1354) hereinafter Bernal.
Regarding claim 4, the combined references of Meinders and Hoeks teach all of the limitations of claim 3. Primary reference Meinders further fails to teach:
wherein the signal processing module configured to calculate the Young's modulus of the blood vessel includes configuring the one or more transducers to: 

However, the analogous art of Bernal of an arterial elasticity determination system using ultrasound radiation force to generate local waves (abstract) teaches:
wherein the signal processing module configured to calculate the Young's modulus of the blood vessel includes configuring the one or more transducers to: 
emit the energy as acoustic radiation force imaging (ARFI) pulses, determine a magnitude of force applied to the blood vessel by measuring the reflected energy signal (pages 1345-1349 detail the ultrasound wave generation method to create waves within the arterial wall in the “Theory” section. The reference describes the generation of waves using ultrasound transducers in the “Experiments” section with “we used acoustic radiation force in which an acoustic signal can generate a pressure (force) that is proportional to the intensity of the signal” on page 1347 col 1, paragraph 2; The reference further describes the measurement of the propagating wave in the “Analysis” section which includes radiation force in figure 4(c); see also pages 1350-1352 for further discussion of the experiment wave propagation in the vessel wall using acoustic radiation force).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Meinders and Hoeks to incorporate the determination of Young’s modulus through the measurement of force as taught by Bernal because it enables the  study the propagation of guided waves at multiple frequencies simultaneously, therefore better 
Regarding claim 8, the combined references of Meinders and Hoeks teach all of the limitations of claim 3. Primary reference Meinders further fails to teach:
wherein the signal processing module configured to calculate the Young's modulus includes: 
emitting the energy to cause surface waves on a wall of the blood vessel, measuring the surface waves and relating the measurement of the surface waves to a known value of the Young's modulus
However, the analogous art of Bernal of an arterial elasticity determination system using ultrasound radiation force to generate local waves (abstract) teaches:
wherein the signal processing module configured to calculate the Young's modulus includes: 
emitting the energy to cause surface waves on a wall of the blood vessel, measuring the surface waves and relating the measurement of the surface waves to a known value of the Young's modulus (pages 1345-1349 detail the ultrasound wave generation method to create waves within the arterial wall in the “Theory” section, describes the generation of waves using ultrasound transducers in the “Experiments” section, and describes the measurement of the propagating wave in the “Analysis” section; page 1350, col 1, paragraph 1, describes the calculation of Young’s modulus from the shear modulus using a known ratio of three times the shear modulus and compared with the Moens-Korteweg equation as shown in Table I and Table II.   Page 1352, col 2, paragraph 3 and page 1353, col 1, paragraph 1-2).
. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Meinders, in view of Hoeks, in further view of Bernal, as applied to claim 4 above, and further in view of Qi, W., et al., (“Phase-resolved acoustic radiation force optical coherence elastography,” Journal of Biomedical Optics. Vol 17(11), 2012. P. 110505-1 – 110505-3) hereinafter Qi.   
Regarding claim 5, the combined references of Meinders, Hoeks, and Bernal teach all of the limitations of claim 4. Primary reference Meinders further fails to teach:
wherein the signal processing module configured to calculate the Young's modulus of the blood vessel includes estimating an area over which the force is applied to the blood vessel, the Young's modulus being determined based on the magnitude of the force and the area over which the force is applied
However, the analogous art of Qi of using acoustic radiation force imaging to determine the biomechanical properties of tissue (abstract) teaches:
wherein the signal processing module configured to calculate the Young's modulus of the blood vessel includes estimating an area over which the force is applied to the blood vessel, the Young's modulus being determined based on the magnitude of Materials and Methods, equations 2-4 with specifically equation 4 including the acoustic radiation force and the sample surface area to calculate Young’s modulus. Results and Discussion section further describes the Young’s modulus measurement using the acoustic radiation force method).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Meinders, Hoeks, and Bernal to incorporate the calculation of Young’s modulus based on force and tissue area as taught by Qi because it is a high-speed and high-spatial-resolution phase-resolved method to measure tissue elasticity quantitatively and in vivo (page 1, Introduction, paragraph 3). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Meinders, in view of Hoeks as applied to claim 3 above, and further in view of Bercoff, J., et al. (“Supersonic Shear Imaging: A New Technique for Soft Tissue Elasticity Mapping,” IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency control. Vol, 51(4), 2004. P. 396-409) hereinafter Bercoff. 
Regarding claim 7, the combined references of Meinders and Hoeks teach all of the limitations of claim 3. Primary reference Meinders further fails to teach:
wherein the signal processing module configured to calculate the Young's modulus includes emitting the ultrasound energy to induce a shear wave and measuring the shear wave and relating a speed of the shear wave to a known value of the Young's modulus

wherein the signal processing module configured to calculate the Young's modulus includes emitting the ultrasound energy to induce a shear wave and measuring the shear wave and relating a speed of the shear wave to a known value of the Young's modulus (page 397, Simulating Radiation Pressure in Viscoelastic Media, paragraphs 1-4, equation (5) relates Young’s modulus directed to the shear-wave speed which is measured by the transducers as shear waves are produced; pages 406-407, In Vivo Results, paragraphs 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Meinders and Hoeks to incorporate the determination of Young’s modulus from the shear waves as taught by Bercoff because the shear wave speed within the medium is directly related to the Young’s modulus of the medium (page 398, equation (5)). 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Meinders as applied to claim 1 above, and further in view of Rabben, S., et al. (“An ultrasound-based method for determining pulse wave velocity in superficial arteries,” Journal of Biomechanics. Vol 37, 2004. P. 1615-1622) hereinafter Rabben. 
Regarding claim 9, primary reference Meinders teaches all of the limitations of claim 1. Primary reference Meinders further fails to teach:

However, the analogous art of Rabben of an ultrasound method for estimating local pulse wave velocity (abstract) teaches:
wherein the signal processing module configured to calculate the PWV includes calculating the blood velocity and a cross-sectional area of the blood vessel based on the reflected energy signal (page 1616, Materials and Methods, 2.1. Estimation of pulse wave velocity (the area-flow method), equation (6) relates the flow (blood velocity) and cross sectional area. See also Introduction for further details).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Meinders to incorporate the use of blood velocity and cross-sectional area to calculate pulse wave velocity as taught by Rabben because it enables the use of ultrasound for acquiring the equation variables (page 1616, col 1, paragraphs 2-3). 
Regarding claim 10, the combined references of Meinders and Rabben teach all of the limitations of claim 9. Primary reference Meinders further fails to teach:
wherein the PWV is calculated using the Bramwell and Hill equation using the blood velocity and the cross-sectional area of the blood vessel calculated based on the reflected energy signal
However, the analogous art of Rabben of an ultrasound method for estimating local pulse wave velocity (abstract) teaches:
Introduction, equation (1); page 1616, Materials and Methods, 2.1. Estimation of pulse wave velocity (the area-flow method), equation (6) relates the flow (blood velocity) and cross sectional area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Meinders and Rabben to incorporate the use of specific blood velocity and cross-sectional area equation to calculate pulse wave velocity as taught by Rabben because it enables the use of ultrasound for acquiring the equation variables (page 1616, col 1, paragraphs 2-3). 
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meinders as applied to claims 1 or 14 above, and further in view of Montaldo, G., et al. (“Ultrafast Compound Doppler Imaging: A New Approach of Doppler Flow Analysis,” IEEE ISBI 2010. 2010. P. 324-327) hereinafter Montaldo.
Regarding claim 11, primary reference Meinders teaches all of the limitations of claim 1. Primary reference Meinders further fails to teach:
wherein the energy is emitted and received to perform a very fast Doppler imaging technique, the reflected energy signal based on the very fast Doppler imaging technique, the blood velocity calculated based on the reflected energy signal based on the very fast Doppler imaging technique
However, the analogous art of Montaldo of an ultrasound imaging system for user ultrafast Doppler analysis on blood velocity flows (abstract) teaches:
Ultrafast Compound Imaging, this section describes the ultrasound compound imaging method for high frame rate Doppler; pages 325-326, Focused and Ultrafast Comparison, the Doppler flow images such as with figure 2 show the blood velocity measurements within a carotid artery; page 326, A Breakthrough in Motion Analysis, describes the analysis shown in figure 3 at an ultrafast frame rate with figure 3a showing the averaged flow velocity measurements throughout a cardiac cycle; figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Meinders to incorporate the use of very fast Doppler imaging as taught by Montaldo because frame rates with regular Doppler imaging are too low to visualize rapid phenomena, and observation of very low flows is limited by poor SNR of Doppler signals. Very fast Doppler imaging increases the quality of the image signal (page 324, Introduction, paragraphs 3-4). 
Regarding claim 18, primary reference Meinders teaches all of the limitations of claim 14. Primary reference Meinders further fails to teach:
wherein ultrasound energy is emitted to perform very fast Doppler imaging, and wherein the blood velocity is calculated based on the very fast Doppler imaging
However, the analogous art of Montaldo of an ultrasound imaging system for user ultrafast Doppler analysis on blood velocity flows (abstract) teaches:
Ultrafast Compound Imaging, this section describes the ultrasound compound imaging method for high frame rate Doppler; pages 325-326, Focused and Ultrafast Comparison, the Doppler flow images such as with figure 2 show the blood velocity measurements within a carotid artery; page 326, A Breakthrough in Motion Analysis, describes the analysis shown in figure 3 at an ultrafast frame rate with figure 3a showing the averaged flow velocity measurements throughout a cardiac cycle; figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Meinders to incorporate the use of very fast Doppler imaging as taught by Montaldo because frame rates with regular Doppler imaging are too low to visualize rapid phenomena, and observation of very low flows is limited by poor SNR of Doppler signals. Very fast Doppler imaging increases the quality of the image signal (page 324, Introduction, paragraphs 3-4). 
Claims 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meinders as applied to claims 1 or 14 above, and further in view of Jensen, J. (“Comparison of Vector Velocity Imaging using Directional Beamforming and Transverse Oscillation for a Convex Array Transducer,” SPIE Medical Imaging San Diego, 2014. P. 904012-1 – 904012-8) hereinafter Jensen. 
Regarding claim 12, primary reference Meinders teaches all of the limitations of claim 1. Primary reference Meinders further fails to teach:

However, the analogous art of Jensen of utilizing vector velocity imaging to reveal the magnitude and direction of the blood velocity (abstract) teaches:
wherein the energy is emitted and received to perform a vector velocity imaging technique, the reflected energy signal based on the vector velocity imaging technique, the blood velocity calculated based on the reflected energy signal based on the vector velocity technique (pages 1-2, Vector Velocity Estimation Methods, describes the use of vector velocity signals to determine the velocity profile; pages 3-4, Calculation Load and Measurement Setup, describe the method and computations for determining flow measurements; figure 2 shows measured mean velocity profiles using the vector velocity method).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Meinders to incorporate the use of vector velocity imaging to calculate blood velocity as taught by Jensen because it is a computationally efficient method and thus can increase scanning rate (page 904012-1, Introduction, paragraph 1). 
Regarding claim 13, primary reference Meinders teaches all of the limitations of claim 1. Primary reference Meinders further fails to teach:
wherein the signal processing module is further configured to calculate a blood flow profile based on the reflected energy signal

wherein the signal processing module is further configured to calculate a blood flow profile based on the reflected energy signal (pages 1-2, Vector Velocity Estimation Methods, describes the use of vector velocity signals to determine the velocity profile; pages 3-4, Calculation Load and Measurement Setup, describe the method and computations for determining flow measurements; figure 2 shows measured mean velocity profiles which is considered to be a calculated blood flow profile; page 4, Results, paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Meinders to incorporate the use of vector velocity imaging to calculate blood flow profiles as taught by Jensen because it shows the distribution of velocity within an artery and peak velocity locations which can provide diagnostic information to the presence of plaque or complex flow phenomena (page 1, Introduction, paragraph 1). 
Regarding claim 19, primary reference Meinders teaches all of the limitations of claim 14. Primary reference Meinders further fails to teach:
wherein the blood velocity is calculated using vector velocity imaging
However, the analogous art of Jensen of utilizing vector velocity imaging to reveal the magnitude and direction of the blood velocity (abstract) teaches:
wherein the blood velocity is calculated using vector velocity imaging (pages 1-2, Vector Velocity Estimation Methods, describes the use of vector velocity signals to determine the velocity profile; pages 3-4, Calculation Load and Measurement Setup, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Meinders to incorporate the use of vector velocity imaging to calculate blood velocity as taught by Jensen because it is a computationally efficient method and thus can increase scanning rate (page 1, Introduction, paragraph 1). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Meinders, in view of Hoeks as applied to claim 16 above, and further in view of Qi.  
Regarding claim 17, the combined references of Meinders and Hoeks teach all of the limitations of claim 16. Primary reference Meinders further fails to teach:
wherein ultrasound energy is emitted as acoustic radiation force imaging (ARFI) pulses, and calculating the Young's modulus includes calculating a magnitude of force, caused by the ARFI pulses, applied to a wall of the blood vessel, and estimating an area over which the force is applied
However, the analogous art of Qi of using acoustic radiation force imaging to determine the biomechanical properties of tissue (abstract) teaches:
wherein ultrasound energy is emitted as acoustic radiation force imaging (ARFI) pulses, and calculating the Young's modulus includes calculating a magnitude of force, caused by the ARFI pulses, applied to a wall of the blood vessel, and estimating an area over which the force is applied (pages 1-3, Materials and Methods, equations 2-4 with specifically equation 4 including the acoustic radiation force and the sample surface Results and Discussion section further describes the Young’s modulus measurement using the acoustic radiation force method).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood pressure calculation device of Meinders and Hoeks to incorporate the calculation of Young’s modulus based on force and tissue area as taught by Qi because it is a high-speed and high-spatial-resolution phase-resolved method to measure tissue elasticity quantitatively and in vivo (page 1, Introduction, paragraph 3). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785